Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed October 20, 2020.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant's election of the following species is reiterated for the record:
(a) target DMRs SEQ ID NO: 201 and SEQ ID NO: 219 located on chromosome 21, which are recited in claim 68 and described in Table 4 of the originally filed application; and
(b)  reference DMRs SEQ ID NO: 203 and SEQ ID NO: 220, located on chromosome 12 and 5, respectively, which are recited in claim 68 and described in Table 4 of the originally filed application. 
Claims 1, 3-4, 14, 17, 19-20, 26-28, 30, 33-34, 43, 54, and 67-75 are currently pending. 
Claims 30, 33, and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter (nonelected species), there being no allowable generic or linking claim. Applicant timely traversed the election of species requirement in the reply filed on April 20, 2020.



Request for Rejoinder
3.	In response previously filed the Applicants argued that the DMRs where of a “similar nature”.  Now  the Applicants are arguing that the requirement of a technical interrelationship and the same or corresponding special technical features as defined in PCT Rule 13.2, shall be considered to be met when the alternatives are of a similar nature.  Applicants request  
withdrawal of the election of species requirement and rejoinder of the target DMRs, including those in claims 30, 67 and new claim 75, with elected target DMRs SEQ ID NO: 201 and SEQ ID NO: 219 and rejoinder of the reference DMRs, including those in claim 33, with elected reference DMRs SEQ ID NO: 203 and SEQ ID NO: 220.
	This argument has been fully considered but is not persuasive. First of all it is noted that the alternatives are not present in a single claim.  The alternative DMRs are set forth in claims 30, 67, and 75 and the alternative reference DMRs are set forth in claim 33. PCT  Rule 13.2 states that when dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention should be reconsidered by the examiner. As previously argued by the Applicants, these species were known at the time of filing to contain DMRs exhibiting a specific differential methylation pattern, i.e., the target DMRs of these sequences display differential CpG methylation between fetus and mother. Therefore at least one of the alternatives is not novel over the prior art. At this point in time the election of species is maintained but will be reconsidered in the future.  Applicants are reminded that upon the allowance of a generic claim (claim 1), they will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 54, and 68-75  are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the amount of target DMRs and the presence/absence of chromosomal aneuploidy (clm 1).  Additionally the claims recite a correlation between the amount of fetal DNA and the risk of a pregnant female suffering from or developing a pregnancy associated medical condition (clm 54). These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” relative amount(s), of an amount determined from step (c) and an amount determined from step (d) (see clms 1, 34, 43). In some claims, the relative amount is a ratio (see clms 1, 34, 43). Mathematical concepts, such as mathematical relationships and mathematical calculations are considered by the courts to be abstract ideas.
 
The claims recite a step wherein the relative amounts or ratios are “compared” with thresholds and/or reference distributions (see clms 1, 43,69, 73). Mental processes such as 
The claims recite a step of “comparing” the amount of fetal DNA determined with a threshold and/or reference distribution (see clm 54). Mental processes such as concepts performed in the human mind (including comparing) are considered by the courts to be an abstract idea. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require steps of 
(a)    providing a sample taken from said pregnant female, which sample comprises DNA that originates from cells of a fetus and/or the placenta of a fetus in admixture with differently methylated DNA of maternal origin;
(b)    treating the DNA present in said sample with a reagent that differentially modifies methylated and non-methylated DNA;
(c)    determining an amount of a first target species of DNA, being the chromosome relevant to the chromosomal aneuploidy, in said sample by detecting in said sample the presence of methylation at two or more first target differentially methylated regions (DMRs) located on said chromosome, said first target DMRs differently methylated between DNA that originates from cells of a fetus and/or the placenta of a fetus and DNA of maternal origin, the modification of DNA of the first target DMRs by said reagent is sensitive to methylation of DNA, wherein a detected amount of methylated DNA at one or more of said first target DMRs indicates said amount of first target species of DNA in said sample;
(d)    determining an amount of reference species of DNA, being one or more reference chromosomes, in said sample by detecting in said sample the presence of methylation at two or more reference DMRs located on said reference chromosome(s), said reference DMRs differently methylated between DNA that originates from cells of a fetus and/or the placenta of a fetus and DNA of maternal origin, the modification of DNA of such reference DMRs by said reagent is sensitive to methylation of DNA, wherein a detected amount of methylated DNA at one or more of said reference DMRs indicates said amount of reference species of DNA in said sample.
These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Providing a sample comprising fetal DNA and maternal DNA from a pregnant female in order to perform tests on the fetus is well understood, routine, and conventional activity for those in the field of prenatal diagnostics. The steps of treating the DNA and determining the amount of a target DMR and reference DMR are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps. The treating step merely instructs a scientist to use any reagent that differentially modifies methylated and non-methylated 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements were well known.  
For example, regarding the “treating” step the specification (para 0151) teaches the following:
The use of bisulphite or methylation-sensitive restriction enzymes to study differential methylation will be well known to the person of ordinary skill, who may apply teachings of standard texts or adaptation of published methods such as Poon et al (2002), Nygren et al (2010) or Yegnasubramanian; et al (2006, Nuc Acid Res 34:e19).

Regarding the “determining” steps, claim 17 further recites that this is done by multiplex real time quantitative probe based PCR.  The specification teaches the following:
 The term "probe-based" quantitative PCR is art recognized, and encompasses various embodiments described and marketed under different brand names (such as "TaqMan" PCR of Roche), and uses a (e.g. fluorescent) reporter probe that is specific for the detection of a given amplicon (e.g. a DMR or another region). Probe-based quantitative PCR is distinct from quantitative PCR using double-stranded DNA-binding dyes (e.g. SYBR Green) as reporters, as such double-stranded DNA-binding dyes bind non-specially to any double-stranded amplicon and e.g. cannot be used to distinguish between detection of the DMR(s) (i.e. said species of DNA) from detection of the other region(s) (i.e. detection of total DNA). As the person of ordinary skill will appreciate, a specific amplicon of PCR may be detected using a single probe or by using multiple probes (such as two or three probes) for an amplicon. In particular, probe-based quantitative PCR can include amplification reactions into which have been incorporated processes of detecting a target nucleic acid using labelled oligonucleotides that use the 5' to 3' nuclease activity of a nucleic acid polymerase to cleave annealed labelled oligonucleotide (e.g. the probe) from hybridized duplexes and release labelled oligonucleotide fragments for detection. Such approaches and processes are known in the art and are described in more general terms by Gelfand et al (U55804375, EP0543942 and related family members) and/or 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example Landes (US 2003/0211522 Pub 11/13/2003) teaches non-invasive methods for detecting fetal aneuploidies. Landes teaches that DNA is first isolated from maternal serum and treated with a reagent which differentially modifies methylated and non-methylated DNA, e.g., bisulfite (para 0032). Landes teaches that in general, fetal DNA is hypomethylated relative to adult DNA reflecting transcriptional silencing of specific genes expressed early in development. One means of generating fetal-specific PCR products is to identify loci that are unmethylated in fetal DNA and methylated in adult/maternal DNA. Another means to detect fetal-specific DNA is to identify loci that are methylated in fetal DNA and unmethylated in adult/maternal DNA. Loci of this type are differentially reactive with bisulfite such that unmethylated Cs in DNA undergo oxidative deamination, resulting in C to U transitions. Methylated Cs are not reactive with bisulfite and consequently, are unaffected. Bisulfite treatment of fetal and maternal DNA present in maternal serum will create primary sequence differences between fetal and maternal loci that exhibit differential methylation. The DNA is amplified using quantitative PCR and primers selected to amplify sequences on a potentially abnormal chromosome. Control quantitative PCR with a second pre-selected primer is conducted on a normal or control chromosome (i.e., a 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 

Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101.   The Applicants argue that the claims recite additional elements that integrate the alleged judicial exceptions into a practical application because the additional elements reflect an improvement to the field of fetal DNA detection. They argue that the claims recite a method that uses two target 
illustrates how the instantly claimed method is used to reduce false positives. They further argue that even if the detection of two or more target and reference DMRs using the same detectable labels(s) for the reference DMRs and different detectable labels for the target DMRs was conventional in the art, they should still be able to rely on these additional elements to show that not preclude relying on these elements to show that the claim recites additional elements that improve a technology.  
This argument has been reviewed but is not persuasive. Applicants are essentially arguing that detecting in the sample the presence of methylation at two DMRs and two reference DMRs wherein the method uses a particular labeling scheme was an improvement to the field of detecting chromosomal aneuploidy in a fetus. Herein the “technology” used by the claim is detecting the presence of methylation.  The additional elements cited by the Applicants, do not improve the technology of detecting the presence of methylation and do not improve any other technology.  The additional elements cited by the Applicants, do not make the technology of detecting the presence of methylation work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial the exception is the relationship between DMRs and the presence/absence of chromosomal aneuploidy in the fetus. This exception does not improve the technology of detecting the 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 47, 54, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 47, 54, and 68 are rejected over the recitation of “said relative amount(s) or ratio(s)” in claim 1. There is insufficient antecedent basis for this limitation in the claim because although the claim previously refers to “relative amount(s) it does not refer to “ratios”.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3, 17, 19, 20, 28, 34, 43, 69-70, and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003).
	Regarding Claim 1 Landes teaches non-invasive methods for detecting fetal aneuploidies. Landes teaches that DNA is first isolated from maternal serum and treated with a reagent which differentially modifies methylated and non-methylated DNA, e.g., bisulfite (para 0032). Landes teaches that in general, fetal DNA is hypomethylated relative to adult DNA reflecting transcriptional silencing of specific genes expressed early in development. One means of generating fetal-specific PCR products is to identify loci that are unmethylated in fetal DNA and methylated in adult/maternal DNA. Another means to detect fetal-specific DNA is to identify loci that are methylated in fetal DNA and unmethylated in adult/maternal DNA. Loci of this type are differentially reactive with bisulfite such that unmethylated Cs in DNA undergo oxidative deamination, resulting in C to U transitions. Methylated Cs are not reactive with bisulfite and consequently, are unaffected. Bisulfite treatment of fetal and maternal DNA present in maternal serum will create primary sequence differences between fetal and maternal loci that exhibit differential methylation. The DNA is amplified using quantitative PCR and primers selected to 
Regarding Claim 19, Landes teaches that DNA is isolated from maternal serum (para 0032).  
Regarding Claim 20, Landes teaches that the reagent that differentially modifies methylated and non-methylated DNA comprises bisulphite (para 0006). 
Regarding Claim 28 Landes teaches that one means to detect fetal-specific DNA is to identify loci that are methylated in fetal DNA (hypermethylated) and unmethylated (hypomethylated) in adult/maternal DNA (para 0033). 

Landes does not teach a method where two or more target DMRs are detected on a potentially abnormal chromosome and two or more reference DMRs are detected on reference chromosome(s) not suspected of having aneuploidy (clm 1). Landes does not teach a method wherein the two or more reference DMRs are detected on different chromosomes (clm 3). Landes does not teach a method wherein the amount of the first target species of DNA is determined from the detected amount of methylation at one of the first target DMRs and an amount of the first target species of DNA is determined from the detected amount of methylation at another of the first target DMRs, wherein two or more relative amount(s) preferably ratios, are determined in step (e) for two or more amounts of first target species of DNA, each in respect of one or more of said first target DMRs; and (C) wherein two or more of said relative amount(s) or ratios indicate the presence or absence of the chromosomal aneuploidy in the fetus (clm 43).  Landes does not teach a method wherein the relative amount(s) are compared with threshold(s) and/or reference distributions wherein one or two or more of said relative amount(s) higher or lower than said threshold(s) and/or reference distribution(s) indicates the presence of the chromosomal aneuploidy in the fetus (clms 69 and 73). Landes does not teach a method wherein the threshold and/or reference distribution is/are determined from a plurality of samples, each sample taken from a different pregnant female (clm 70). 

However Patsalis teaches methods for non-invasive prenatal diagnosis of fetal aneuploidies.  Patsalis teaches that DMRs that are hypomethylated in adult female blood DNA and hypermethylated in fetal DNA have been shown to accurately predict a fetal aneuploidy in  Patsalis teaches the hypermethylation value for the hypermethylated DNA sample is compared to a standardized normal reference hypermethylation value for a normal fetus, and diagnosis of fetal aneuploidy is made when the hypermethylation value for the hypermethylated DNA sample is higher than the standardized normal reference hypermethylation value for a normal fetus. A standardized normal reference hypermethylation value is determined using maternal peripheral blood samples from women bearing a normal fetus (i.e., a fetus without fetal aneuploidies) of matched gestational age as compared to the "test DNA" (e.g., if the test DNA is from a fetus at 3 months gestational age, then the standardized normal reference hypermethylation value is determined using maternal peripheral blood samples from women bearing a normal fetus of 3 months gestational age). In order to establish the standardized normal reference hypermethylation values for a normal fetus, a group of healthy pregnant women carrying healthy fetuses are selected. The selected group of healthy pregnant women carrying healthy fetuses must be of a reasonable size to ensure that the standardized normal reference hypermethylation value for a normal fetus is statistically accurate. Preferably, the selected group comprises at least 10 women (paras 0079-0081). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes for detecting trisomy 21 by detecting two or more target DMRs on chromosome 21 and two or more control DMRs on two or more control chromosomes as suggested by Patsalis.  One of skill in the art would have been 
 
The combined references do not teach a method wherein the detections in step (C) and (d) are made using the same aliquot of DNA, are in the same vessel, and occur simultaneously (clms 1 and 70).  Further the combined references do not teach a method that uses the same detectable labels(s) for the reference DMR and a different detectable label(s) for the target DMRs (clm 1). The combined references do not teach a method wherein the method is a multiplex real time quantitative probe based PCR using at least one labeled probe for each DMR (clm 17). 

Nazarenko further teaches multiple different oligonucleotides probes may be used to detect multiple different target sequences in the same sample (e.g. multiplexing) and such different oligonucleotides may be differentially labeled to allow simultaneous and/or sequential detection of the multiple target sequences (para 0025). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes and Patsilas by detecting the DMRs in a single real time PCR reaction as suggested by Sukumar.  Performing multiplex PCR to detect multiple targets was routine in the art as demonstrated by Sukumar and the skilled artisan would have been motivated to multiplex the PCR because Sukumar teaches that it allows for co-amplification of many genes from amounts of sample that were previously used for just one or two genes.  Sukumar teaches that invention solves the dilemma of how best to distribute the available DNA to allow robust quantitative analysis of many different genes from precious small samples (para 0012).  Further the skilled artisan would have been motivated to use probes with different labels for the different test DMR for the benefit of being able to detect the quantity of each test DMR individually.  The skilled artisan would have been motivated to use probes with the same labels for the different reference DMR for the benefit of being having only one detectable reference signal to compare the signals from the chromosome with the suspected aneuploidy.   

However it would have been obvious to one of skill in the art at the time of the invention to perform the multiplex reaction in duplicate using a different aliquot of DNA, a different vessel, but simultaneously for the benefit of being able to verify the results from a first multiplex reaction. It was well known in the art at the time of the invention to perform laboratory assays in duplicate or triplicate to validate test results. 

10.	Claims 4, 14, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Lo (US 2013/0337443). 
	The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above.
	The combined references do not teach a method further comprising determining an amount of total DNA in said sample by detecting at least one other region (OR) that is not differently methylated between DNA that originates from cells of a fetus and/or the placenta of a fetus and DNA of maternal origin, the modification of which OR(s) by said reagent is insensitive to methylation of DNA  (clm 4).  The combined references do not teach a method wherein at least two ORs are detected (clm 14).  The combined references do not teach a method comprising determining at least one amount, such as an absolute or relative amount, of fetal DNA present in the sample and comparing the amount of fetal DNA determined with a 
	However Lo teaches that when fetal DNA is quantitated, the measured concentration can be used to predict, monitor, or diagnose or prognosticate a pregnancy associated disorder (para 0009). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by detecting the total amount of fetal DNA in the sample and correlating increased fetal DNA with an increased risk of the pregnant female suffering from or developing a pregnancy-associated medical condition as suggested by Lo.  In the instant case it was well known in the art at the time of the invention that the total amount of fetal DNA in a maternal sample could be used to detect the presence of a pregnancy associated medical condition and therefore one of skill in the art would have been motivated to perform methods capable of determining the total amount of fetal DNA.

11.	Claims 26-27 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Deciu (US Patent 2013/0288244 Pub 10/31/2013).
The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above. Regarding dependent claims 27 and 72 it is noted that Patsalis teaches a method wherein each of the target DMRs are located on chromosome 21 (clms 27 and 72). 
	However, the combined references do not teach a method wherein one reference DMR is located on chromosome 5 and one is located on chromosome 12 (clm 26).  
	Deciu teaches control nucleic acids that are used as a reference to determine if a nucleic acid is part of a chromosomal abnormality.  For example, a control nucleic acid from a chromosome other than chromosome 21 could be used as a reference sequence to detect Down’s syndrome (para 0156). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by using a reference DMR located on chromosome 5 and one located on chromosome 12 as suggested by Deciu because Deciu teaches that  ANY chromosome other than chromosome 21 can be used as a reference chromosome.  

12.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Landes (US 2003/0211522 Pub 11/13/2003) in view of Patsalis (US 2012/0282613 Pub 11/8/2012), Sukumar (US 2005/0239101 Pub 10/27/2005), and Nazarenko (US 2003/0165859 Pub 9/4/2003) as applied to claim 1 above and in further view of Lo (US 2006/0019278 Pub 1/2006).
The teachings of Landes, Patsalis, Sukumar, and Nazarenko are presented above.
The combined references do not teach a method wherein the agent that selectively digests unmethylated over methylated DNA comprises a methylation specific restriction enzyme (clm 71). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Landes, Patsalis, Sukumar, and Nazarenko by using a methylation sensitive restriction enzyme to digest unmethylated over methylated DNA as suggested by Lo.  In the instant case the claim would have been obvious because the substitution of one reagent that differentially modifies methylated and non-methylated DNA (bisulfite) for another (a methylation sensitive restriction enzyme) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Response To Arguments
13.	In the response the Applicants traversed the rejection under 35 USC 103.   Regarding the rejection over the combination of Landes, Pastsalis, Sukumar, and Nazarenko, the Applicants argue that the claims are non-obvious because at the time of filing, the use of an epigenetic-epigenetic approach to detect fetal chromosomal aneuploidy was discouraged. The Applicants argue that the prior art of Lo (WO 2011/018600) teaches away from using only DMRs to detect aneuploidy in a fetus.   They argue that based on Lo, a person of ordinary skill in the art, desiring to obtain a reliable, improved, method for detecting a chromosomal aneuploidy, would not have been motivated or have had the proper rationale to combine a second DMR as a reference marker and a second DMR as a target marker with the Landes method, as allegedly taught in 
	This argument has been fully considered but not persuasive.  In summary Lo teaches that an epigentic-genetic  approach had a higher discrimination power for trisomy 21 than an approach based purely on epigenetic markers, using the ratio of the hypermethylated HLCS to hypermethylated RASSF1A (para 0125).  Here it is noted that the prior arts mere disclosure of more than one alternative (epigenetic-genetic or epigenetic) does not constitute a teaching away from any of these alternatives because both methods where able to detect trisomy 21.  Applicants argue that one of skill in the art would not be motivated to use a method which detects multiple DMR but the prior art that has actually been cited (Patsalis) teaches otherwise.  In particular this reference teaches a method of using a subset of 8 DMR to identify trisomy 21.  Patsalis teaches that the use of 8 DMR is sufficient to accurately identify trisomy 21 in maternal blood samples examined during pregnancy of woman bearing a trisomy 21 fetus (para 0186). 
	They further argue that the instant method, which uses two or more target and reference DMRs having the same label for the reference DMRs and different labels for the target DMRs, unexpectedly, results in a reduction of false positives as evidenced by Figure 7 of the instant application as described above.
	This argument has been fully considered but is not persuasive. It is noted that a method of detecting aneuploidy using one versus two DMRs is expected to result in some differences in properties.  The issue is whether the properties differ to an extent that the difference is really unexpected.  Applicants have not met the burden of establishing that the unexpected property is actually unexpected and of a statistical and practical significance. The burden is on the applicant 
	 Regarding the rejections over the combination of Landes in view of Patsalis, Sukumar Nazarenko and Lo and Landes in view of Patsalis, Sukumar Nazarenko and Deciu, the Applicants argue that the additionally cited references do not cure the deficiencies of 
Landes in view of Patsalis, Sukumar, and Nazarenko.
This argument has been fully considered but is not persuasive.  The applicant’s arguments’ regarding the combination of Landes in view of Patsalis, Sukumar, and Nazarenko have been fully addressed above.  The response to applicant’s arguments, as set forth above, applies equally to the present ground of rejection.  

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1, 3-4, 14, 17, 19-20, 26-28, 34, 43, 54, and 68-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of US Patent 10,801,067. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	In the instant case, both sets of claims are drawn to methods for detecting a chromosomal aneuploidy in a fetus carried by a pregnant female (see clm of the patent).  Both sets of claims require a sample taken from a pregnant female, wherein the sample comprises DNA that 

Response To Arguments
16.	In the response the Applicants traversed the double patenting rejection. The Applicants argue that none of the claims in the patent specifies all of the features of independent claim 1. For example, none of the claims describe “detecting a chromosomal aneuploidy in a fetus carried by a pregnant female”, wherein “the same detectable labels(s) for at least two of said reference DMRs [are used]; and (y) a different detectable label(s) for at least two of said first target DMRs [are used].” Moreover, the Examiner has not provided any reasoned basis to support why an ordinary artisan would particularly revise the patented claims to combine the detection of fetal aneuploidy with the use of at least two target DMRs, wherein each are differently labeled and at least two reference DMRs are labelled with the same labels. Applicants argue that the use of the foregoing labels in combination with the detection of aneuploidy in a fetus carried by a pregnant female results in unexpected benefits. In particular, the label distribution described in the instant claims results in the reduction of false positives. Such beneficial effects could not have been expected from the claims in the ‘604 application.
	This argument has been fully considered but is not persuasive. There is no requirement that a “single” claim in the patent specifies all of the features of independent claim 1.  It is maintained that the patent discloses a method of detecting a chromosomal aneuploidy in a fetus carried by a pregnant female based on the detection of at least two target DMRs and at least two 

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634